As filed with the Securities and Exchange Commission on June 14, 2017 Registration No. 333-217455 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Pre-Effective Amendment No. 4 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CELSION CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) ( Primary Standard Industrial Classification Code Number) 52-1256615 (I.R.S. Employer Identification No.) 997 Lenox Drive, Suite 100 Lawrenceville, New Jersey 08648 (609) 896-9100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael H. Tardugno President and Chief Executive Officer 997 Lenox Drive, Suite 100 Lawrenceville, New Jersey 08648 (609) 896-9100 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Sam Zucker, Esq. Sidley Austin LLP 1001 Page Mill Road Building 1 Palo Alto, California 94304 (650) 565-7000 Ivan Blumenthal, Esq. Daniel Bagliebter, Esq. Mintz, Levin, Cohn, Ferris, Globsky and Popeo, P.C. 666 Third Avenue New York, New York 10017 (212) 935-3000 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer ☐ Accelerated filer ☐ Non-accelerated Filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Exchange Act. ☐ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed maximum aggregate offering price (1) (2) Amount of registration fee (5) Common Stock, $0.01 par value per share $ 8,071,876 Base Warrants to purchase shares of common stock $ 37,500 Pre-funded Warrants to purchase common stock and common stock issuable upon exercise thereof $ 2,240,625 Shares of common stock issuable upon exercise of the Base Warrants 10,350,000 Warrants issued to the underwriter and common stock issuable upon exercise thereof (3) 450,000 Total: $ 21,150,001 $ 2,451.29 Estimated solely for the purpose of calculating the amount of the registration fee in accordance with Rule 457(o) under the Securities Act of 1933, as amended. Pursuant to Rule 416, the securities being registered hereunder include such indeterminate number of additional securities as may be issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions. Estimated solely for the purposes of calculating the registration fee pursuant to Rule457(g) under the Securities Act of 1933, as amended. Represents warrants to purchase a number of shares of common stock equal to 5% of the common stock sold in this offering, including any pre-funded warrants sold in this offering. The warrant is exercisable at a per share exercise price equal to of the public offering price per share of common stock. Includes the offering price of additional securities that the underwriter has an option to purchase. (5) This amount was previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer tosell these securities and is not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JUNE 14, 2017 PRELIMINARY PROSPECTUS 2,445,652 Shares of Common Stock Pre-Funded Warrants to Purchase815,217 Shares of Common Stock Base Warrants to Purchase3,260,869 Shares of Common Stock We are offering shares of our common stock and base warrants to purchase shares of our common stock (and shares of common stock issuable upon the exercise of the base warrants). Each share of our common stock is being sold together with a base warrant to purchaseone (1)share of our common stock for a price of $ per share of common stock and $0.01 per base warrant. Each base warrant will have an exercise price per share equal to $ , will be immediately exercisable and will expire on the fifth anniversary of the date they first become exercisable. The shares of our common stock and base warrants are immediately separable and will be issued separately, but will be purchased together in this offering. We are also offering to those purchasers whose purchase of shares of our common stock in this offering would result in the purchaser, together with its affiliates and certain related parties, beneficially owning more than4.99% of our outstanding common stock following the consummation of this offering, the opportunity to purchase, if they so choose, up to815,217 pre-funded warrants (and the shares of common stock issuable upon the exercise of such pre-funded warrants), in lieu of the shares of our common stock that would result in ownership in excess of4.99% of our outstanding common stock. Each pre-funded warrant will be exercisable for one share of common stock. The purchase price of each pre-funded warrant will equal the price per share at which the shares of common stock are being sold to the public in this offering, minus $0.01, and the exercise price of each pre-funded warrant will be $0.01 per share. This offering also relates to the shares of common stock issuable upon the exercise of any pre-funded warrants sold in this offering. Each pre-funded warrant and share of common stock is being sold together with the same base warrant described above that is exercisable to purchaseone share of common stock. Each pre-funded warrant will have an exercise price of $0.01 per share and will be immediately exercisable until the pre-funded warrants are exercised in full. The pre-funded warrants orthe shares of common stock and the related base warrants are only purchasable together in this offering but will be issued separately and will be immediately separable upon issuance. For each pre-funded warrant sold, the number of shares of common stock we are offering will be decreased on a one-for-one basis. Because a base warrant to purchaseone (1)share of our common stock is being sold together in this offering with each share of common stock and, in the alternative, each pre-funded warrant to purchase one share of common stock, the number of base warrants sold in this offering will not change as a result of a change in the mix of the shares of our common stock and pre-funded warrants sold. The public offering price per share and warrant will be determined between us and the underwriter at the time of pricing, and may be at a discount to the current market price.
